DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a component searching unit that receives…, searches…, and presents…; and a component operating unit that sends… in claim 1; the component searching unit presents… in claims 2, 5, 6, 10 and 11; the component searching unit calculates… in claim 3; the component searching unit repeatedly receives… in claim 4; the component searching unit presents… in claim 5; the component searching unit presents… in claim 6; the component operating unit records… in claim 7 and 14; the component operating unit receives… in claim 8 and 10; the component operating unit uses… in claim 9; the component operating unit measures… in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a component searching unit/operating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no association provided between the structure and the function as claimed in the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se. Claim 16 is directed to a computer program product having a computer readable medium including programmed instructions. There is no disclosure within the applicant’s specification regarding this medium such that it does not expressly and unambiguously limit that medium to solely non-transitory forms via a definition or similar limiting language. Applicant’s specification does not disclose that this computer program product having a computer readable medium excludes transitory signals such that the claimed medium encompasses transitory forms and is ineligible. Claim 16 therefore fails to definitely and clearly recite a medium that is non-transitory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Benson (U.S. Patent Application Publication No. 2013/0080584).
Regarding claim 1, Benson discloses a component management device comprising: 
a database in which components are registered, input-output of each component being defined for type of the component {¶¶ [0021], components can be classified (e.g., such as by type); [0024]-[0028] components are registered and stored in the component repository along with descriptors and input/output data}; 
a component searching unit that 
receives input of name, input example, or evaluation data of the component {¶¶ [0027], [0028] receive request for component}, 
searches for the component registered in the database, according to the input {¶¶ [0027], [0031] reads repository to find component based on input}, and 
presents a search result {¶¶ [0029], [0031] provides/displays output to user/client device}
a component operating unit that sends input from an application, which uses the searched component, to a component and sends output of the component to the application {¶¶ [0028], [0031] client application receives component for use based on the input and output data}.

Regarding claim 2, Benson discloses the component management device according to claim 1, wherein, the component searching unit presents, as the search result, information of components that, from among the components registered in the database, output a response with respect to the received input example {¶¶ [0029], [0031] response is output based on input for query}.
Regarding claim 3, Benson discloses the component management device according to claim 1, wherein the component searching unit calculates accuracy of the components, which are registered in the databases, using the received evaluation data, and presents, as the search result, information of the components in a descending order of the calculated accuracy {¶¶ [0038], [0044], [0048] a score is calculated for the likelihood of a match and ranked}.
Regarding claim 4, Benson discloses the component management device according to claim 1, wherein the component searching unit repeatedly receives the input and search for the component, and builds an operation flow of the application in which a plurality of the components is combined {¶¶ [0021], [0027]-[0029] for each input request received, generating a flow of data}.
Regarding claim 5, Benson discloses the component management device according to claim 1, wherein the component searching unit presents information which enables identification of another component being used along with the searched component by the application that uses the searched component {¶¶ [0029], [0031] multiple components being used together in flow of data}.
Benson discloses the component management device according to claim 1, wherein the component operating unit records, in the database, a set of the input from the application and the output of the component {¶¶ [0028], [0033], [0038] records/stores input and output data}.
Regarding claim 10, Benson discloses the component management device according to claim 1, wherein 
the component operating unit receives, from the application, evaluation with respect to the output of the component, calculates evaluation index of the component based on the evaluation, and records the evaluation index in the database {¶¶ [0038]-[0040], [0044], [0048] scores and records likelihood score}, and 
the component searching unit presents the evaluation index of searched component {¶¶ [0040]-[0043] notifies user}.

Regarding claim 13, Benson discloses the component management device according to claim 1, wherein, when the output is not obtained from the component to which the input from the application was sent, the component operating unit requests the application for another input {¶ [0050] request user input based on no match}.
Regarding claim 14, Benson discloses the component management device according to claim 1, wherein the component operating unit records, in the database, usage count of the component by the application {¶¶ [0038], [0047] frequency}.
Regarding claim 15, Benson discloses a component management method comprising: 
registering, in a database, components with input-output of each component being defined on a type-by-type basis {¶¶ [0021], components can be classified (e.g., such as by type); [0024]-[0028] components are registered and stored in the component repository along with descriptors and input/output data};
searching that includes 
receiving input of name, input example, or evaluation data of the component {¶¶ [0027], [0028] receive request for component},  
searching for the component registered in the database, according to the input {¶¶ [0027], [0031] reads repository to find component based on input}, and 
presenting a search result {¶¶ [0029], [0031] provides/displays output to user/client device}; and  
sending that includes sending input from an application, which uses the searched component, to a component and sending output of the component to the application {¶¶ [0028], [0031] client application receives component for use based on the input and output data}.

Claim 16 contains corresponding limitations as claim 15 and is therefore rejected for the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (U.S. Patent Application Publication No. 2013/0080584) in view of Do et al. (U.S. Patent No. 10,911,596; hereinafter Do).

Regarding claim 6, Benson discloses the component management device according to claim 1, but fails to explicitly disclose wherein the component searching unit presents a tool for obtaining a software component that makes the searched component run in a specific environment.
However, Do discloses wherein the component searching unit presents a tool for obtaining a software component that makes the searched component run in a specific environment {Col. 14, Lines 1-26; Col. 16, Lines 42-59: provides a determination for a destination/device for processing the output of the action (e.g., such as a component)}.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Benson and Do before him/her, to modify the teachings of Benson with the teachings of Do.  The motivation for doing so would combine the component/subtask/output of Benson with the domain/action/output of Do to yield the predictable results of providing output to a device/application capable of performing the particular output/action.

Regarding claim 8, Benson discloses the component management device according to claim 1, wherein the component operating unit receives, from the application, evaluation with respect to the output of the component and, records, as the evaluation data in the database, a set of the input from the application and the output of the component {¶¶ [0038]-[0040], [0044], [0048]}, but fails to disclose if the evaluation is equal to or higher than a specified value.
Do discloses wherein the component operating unit receives, from the application, evaluation with respect to the output of the component and, if the evaluation is equal to or higher than a specified value, records, as the evaluation data in the database, a set of the input from the application and the output of the component {Col. 20, Lines 17-52: performs thresholding on results to determine if the confidence of the output data; verifies output data based on being above a threshold confidence}.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Benson and Do before him/her, to modify the teachings of Benson with the teachings of Do.  The motivation for doing so would combine the component/subtask/output of Benson with the domain/action/output of Do to avoid incorrect user recognition results being output as disclosed by Do, Col. 20, Lines 17-19.

Regarding claim 9, the combination of Benson and Do discloses the component management device according to claim 8, wherein the component operating unit uses the evaluation data to calculate accuracy of the component used by the application and accuracy of another component of a same type as the component, and presents information of the another component having a higher accuracy than the component used by the application {Benson: ¶¶ [0040]-[0044] component with higher likelihood is chosen; Do: Col. 20, Lines 17-52; content with highest confidence value is selected}.
Regarding claim 12, Benson discloses the component management device according to claim 1, but fails to explicitly disclose wherein, when the output is not obtained from the component to which the input from the application was sent, the component operating unit sends the input from the application to another component of a same type as the component, and sends output from the another component to the application.
Do discloses wherein, when the output is not obtained from the component to which the input from the application was sent, the component operating unit sends the input from the application to another component of a same type as the component, and sends output from the another component to the application {Col. 15, Line 63 - Col. 16, Line 59: if a first result does not resolve the search request, then a second search is conducted to find a suitable match for outputting to a particular application}.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Benson and Do before him/her, to modify the teachings of Benson with the teachings of Do.  The motivation for doing so would combine the component/subtask/output of Benson with the domain/action/output of Do to yield the predictable results of providing output to an application capable of performing the particular output/action.

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166